DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Qi Zhao on October 11th, 2020.
The application has been amended as follows: 

In Claim 2, on line 2, delete "the recess” and replace with – the first recess –.
Cancel claim 9.
Cancel claim 10.
Cancel claim 11.

In the claims:
Claim 1 has been substituted with the following:

1. (Currently Amended) A light emitting module comprising: 
a light guiding plate having a first main surface and a second main surface, the first main surface being a light emitting surface and having a plurality of optical function parts each being a first recess having an inclined surface, the second main surface having a plurality of second recesses;

a sealing member sealing lateral surfaces of the plurality of light emitting elements and the second main surface of the light guiding plate; 
a wiring formed on a surface of the sealing member opposite to the light guiding plate; and
a plurality of wavelength conversion parts disposed inside each of the second
recesses; and
wherein each of the light emitting elements and each of the plurality of wavelength conversion parts are bonded to each other via a plurality of bonding members; and
wherein each of the bonding members are disposed inside an outer edge of each of the wavelength conversion parts.

Allowable Subject Matter
Claims 1-3 and 7-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 

With regard to claim 1, while light emitting modules having a light guiding plate having a first main surface and a second main surface, the first main surface being a light emitting surface and having a plurality of optical function parts each being a first recess having an inclined surface, the second main surface having a plurality of second recesses; a plurality of light emitting elements bonded to the second main surface and emitting blue light; a sealing member sealing lateral surfaces of the plurality of light emitting elements and the second main surface of the light guiding plate; a wiring formed on a surface of the sealing member opposite to the light guiding plate; and a plurality of wavelength conversion parts disposed inside each of the second recesses; and wherein each of the light emitting elements and each of the plurality of wavelength conversion parts are bonded to each other via a plurality of bonding members, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:
the light emitting module as disclosed above wherein each of the bonding members are disposed inside an outer edge of each of the wavelength conversion parts.

Claims 2-3 and 7-8 are allowed for being dependent on the allowed claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR ROJAS CADIMA/
Examiner of Art Unit 2875